 In the Matter of NEPTUNE METER COMP ANYa zdINTERNATIONALMoI.DElts AND FouNDRY WORKERS OF NORTH AMERICA, LOCAL 87, AFLCase No. 2-R-5110SUPPLEMENTAL DECISIONANDORDERJunze 27, 1947Pursuant to a Decision and Direction of Election 1 issued by theBoard on April 29, 1946, an election by secret ballot was conducted onMay 23,1946.2 At the close of the election, the parties were-furnisheda Tally of Ballots which indicates that there were 165 eligible votersand that 161 of the eligible voters cast ballots, of which 67 were forthe UE-CIO, United Electrical Radio R Machine Workers of America,CIO, herein called the UE, 92 were against the UE, and 2 were chal-lenged.On May 28, 1946, the UE filed Objections to Election, and on Octo-ber 16, 1946, Amended Objections to Election. Thereafter, on Novem-ber 21, 1946, the Regional Director issued his Report on Objectionsfinding that a substantial question had arisen regarding conduct affect-ing the election and recommending that the Board direct a hearingupon the Objections.Exceptions to the Report on Objections werefiled by the Employer on November 29, 1946.Thereafter, a hearing on the Exceptions was held at New York City,on February 17, 1947, before Frederic B. Parkes, II, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.3It appears that the objections filed by the UE relate principally tothe continuance or renewal by the Employer of conduct which the1 67 N. L R. B 9492On May 21,1946, the Board granted the motion to withdraw from the ballot filed bythe International Molders and Foundry Workers of North America, Local 87, AFL, thepetitioning union herein.At the same time,the Board denied the Employer'smotion todismiss the petition3At the hearing the pasties entered into a stipulation of facts in lieu of the taking,of oraltestimony.74 N. L. It. B., No. 67.390 NEPTUNE METER COMPANY391Board, in another proceeding,4 found to constitute unfair labor prac-ticeswithin the meaning of Section 8 (1) and (2) of the Act, andfrom which the Board, in that proceeding, ordered the Employer tocease and desist. In the present proceeding the UE had filed a waiverin which it waived as objections to the conduct of the election mattersinvolved in the afore-mentioned unfair labor practices proceeding.The UE contends, however, that the Employer.continued its unfairlabor practices after the filing of the waiver and that such conductwas, therefore, not encompassed by any waiver.We find it unneces-sary to pass upon the merits of the contentions of the parties.Underall the circumstances of this case, including the fact that more than ayear has elapsed since the holding of the election, we do not believethat any practical purpose would be served even were we to vacate andset aside the election at the present time.Accordingly, we shall dis-miss the petition without prejudice to the filing of a new petition.ORDERIT IS IJEREBY.ORDERED that the petition for investigation and certifica-tion of representatives of employees of Neptune Meter Company, LongIsland City, New York, filed by International Molders and FoundryWorkers of North ,America, Local 87, AFL, be, and the same herebyis, dismissed without prejudice.CI-IArEMAN HERZOG took no part inthe consideration of the aboveSupplemental Decisionand Order.4Matter of Neptune Meter Company,66 N. L R.B. 292,enf'd as modified,158 F (2d)448 (C.C. A. 2), petition for certiorari filed January17, 1947